Citation Nr: 1436718	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1979.  He served in the Reserve from June 1979 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony during a videoconference hearing before a Veterans Law Judge in March 2004.  A transcript is of record. 

The claim was first remanded by the Board in September 2004 and then again in January 2006 before a May 2007 Board decision denied entitlement to service connection for a left leg disability.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which, by a July 2008 Order, remanded the case to the Board for compliance with instructions set forth in a June 2008 Joint Motion for Remand.  The case was then remanded by the Board in December 2008, January 2010, and April 2011 for additional development. 

In January 2013, the Veteran was informed that the Veterans Law Judge who conducted the March 2004 hearing was no longer employed by the Board and he was offered the opportunity to testify at a new hearing.  In February 2013, the Veteran, through his representative, stated that he did not want a new hearing and wanted the claim to be adjudicated as soon as possible.  

In March 2013, the Board recharacterized the left leg issue as entitlement to a left knee disability and a left ankle disability.  The Board again remanded the case so that a VA examination with an orthopedist could be scheduled.  Following completion of the requested action, as well as a continued denial of the Veteran's claims, the appeal was returned to the Board for further appellate review.  The claims have been recharacterized again to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
 
In July 2008, the Veteran appointed attorney James Fausone to represent him with respect to all matters then before VA.  The appointment of Mr. Fausone revoked a previous power of attorney executed in favor of attorney Michael Viterna.


FINDING OF FACT

The competent and probative evidence of record fails to establish that a left knee or left ankle disability was initially manifested during service or within one year after separation from service, is related to active service, or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).

2.  The criteria for service connection for a left ankle disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

February 2001 and May 2002 notice letters complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A January 2009 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2010 letter provided notice of how to substantiate his claims on a secondary basis.  The claims were subsequently readjudicated in several supplemental statements of the case, most recently in July 2013, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, VA has complied with its duty to assist the Veteran in the development of his claims, to include substantial compliance with the previous Remands.  The evidence includes service treatment records (STRs), private treatment records, VA treatment records, VA examination reports and opinions, lay statements, testimony, and internet articles. 

The Veteran contends that he received intermittent treatment for left leg problems from Dr. O.M.R. from his discharge in 1979 until 1995.  See August 2009 Letter.  He has not, however, despite requests to do so, supplied VA with a release to permit any inquiry of this provider for complete, potentially relevant and helpful records.  VA's duty to assist is therefore met; VA is required to make reasonable efforts only to obtain private records, and the Veteran's failure to supply complete information regarding his treatment or appropriate release has rendered any further efforts unreasonable.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii).  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board recognizes the March 2004 Board hearing testimony indicating that the Veteran received medical treatment from the Shreveport, Louisiana VAMC in 1979 before transferring to the Dallas, Texas VAMC in the 1980's.  It appears, however, that the treatment the Veteran received was for his neck and back.  See Hearing Transcript at 12-13.  The Board also notes that the record contains a December 1979 VA examination that was conducted at the Shreveport, Louisiana VAMC during which the Veteran discussed his neck, flat feet, and plantar warts.  Thus, the Board finds that a remand for additional VA treatment records is not necessary.

The Veteran also contends that some of his Navy Reserve treatment records are missing.  See February 2009 and November 2010 Statements.  In fact, the STRs within the claims file are within the time period referenced by the Veteran.

The Veteran underwent numerous VA examinations during the course of the appeal.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2011, July 2012, and May 2013 VA medical opinions are adequate.  They are predicated on consideration of all of the pertinent evidence of record, to include statements regarding the incidents that allegedly led to the development of the Veteran's left knee and left ankle disabilities, and document that the examiner conducted a full examination of the Veteran, reviewed the claims file, and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

The Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ in March 2004.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board also observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been given the opportunity to submit evidence and argument in support of his claims, and was given the opportunity to present testimony at a Board hearing.  He has retained the services of an attorney.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims.




II.  Service Connection 

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis of the left ankle and left knee.  38 C.F.R. § 3.309(a) (2013).  Accordingly, the Board will consider whether to grant his claim based on continuity of symptomatology as well as the traditional Hickson elements.  See 38 C.F.R. § 3.303(b); Hickson, 12 Vet. App. at 253. 

Additionally, the law provides a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2012).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).)

It is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its entirety.  Owens  v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran believes that his currently diagnosed left knee and left ankle disabilities resulted from an in-service injury.  Specifically, he maintains that he fell down a utility pole on two occasions, falling approximately 30 feet and landing on soft dirt the first time and approximately 60 feet the second time and landing on frozen ground.  See, e.g., January 1995 NOD; November 1995 VA Form 9; Hearing Transcript at 4-8.  He maintains that a corpsman told him that X-rays showed a compressed fracture in his lower back, and that the fall "jamm[ed] my left hip and knee joint as well as driving my ankles through my arches giving me the condition that was called acquired flat foot."  See November 2010 Letter.  The Veteran contends that after discharge he was treated at the Shreveport, Louisiana VAMC for back, left knee, and left hip pain and that he continues to have the same problems with his knees.  See id. at 14.  

Alternatively, he maintains that these disabilities are related to a service-connected disability.  The Veteran is service-connected for pes planus with plantar warts, bilateral (30%); lumbosacral strain with degenerative disc disease L4-5 and L5-S1 and facet joint degeneration (20%); arthritic changes, left hip (20%); and bilateral foot disorder (0%).

The April 1979 discharge examination contains a normal clinical evaluation of the lower extremities.  There is no mention in the STRs of a left ankle or a left knee injury, nor is there any mention of a fall.  However, the Board finds the Veteran's reported history with respect to in-service falls to be credible, and acknowledges that the RO conceded that the Veteran suffered an in-service fall when it awarded service connection for a left hip disability on this basis.  See January 2006 Rating Decision.  

A December 1979 VA examination contains no mention of left knee or left ankle problems.

A June 1994 VA treatment record contains the first report of left knee pain.  The Veteran also complained of back and neck pain, which he attributed to in-service injuries.  It does not appear that he attributed his left knee pain to service.  In December 1994, the Veteran was treated for asthmatic bronchitis, recurrent sinus infections, flat feet, a cervical spine injury, and a low back injury.  There is no mention of left ankle or left knee problems.  In fact, the Veteran reportedly felt good otherwise.

In January 2001, the Veteran was treated for left knee pain.  He denied trauma.  In February 2001, he was diagnosed with "probable arthritis bilateral knees."  He also complained of low back pain that radiated down the left leg proximal to the ankle.

During the March 2004 hearing, the Veteran testified that he fell from a pole in 1971.  The Veteran explained that he was attempting to set cross lines from distribution lines when he slid down a 30 foot pole into the dirt; he stated that he landed mostly on his left hip side and injured his lower back.  The Veteran indicated that he suffered another fall in 1976; he stated that he was taking down some pole lines when he fell off a 30 foot pole and injured his back.  The Veteran noted that, after his fall, he experienced shooting pains down his left leg.  He did not receive any medical treatment.  The Veteran stated that he was subsequently told by a corpsman that he had suffered a compressed injury to his ankles, knees, back, and hips.  Hearing Transcript at 9.  

The Veteran submitted to a February 2005 VA examination.  He complained of back pain that radiated down his left leg.  He reported two instances where he fell from a pole during service and injured his back and left hip.  He did not see a doctor and was reportedly told to "buck it up."  The examiner opined that the Veteran's left leg pain was not related to his plantar warts or his pes planus.  

The Veteran also submitted to an October 2006 VA examination.  He complained of back pain that periodically radiated down to the left calf area.  The examiner diagnosed various back disabilities and strain of the left hip.  He opined that the Veteran's "left leg and hip are probably related somewhat to his lumbar disease."  He noted that "to relate the left leg to the in-service injury would be speculation." 

A January 2009 treatment record from Dr. R.B. shows that the Veteran gave a history of falling from a 30-foot pole in 1971 with recurrent back pain ever since.

In April 2009, the Veteran submitted a reasonable accommodation request to his employer that included a form completed by Dr. R.B.  The form lists the following disabilities:  chronic low back pain, obese size, chronic neck pain, diabetes, and asthma.  There is no mention of left knee or left ankle problems.  In an April 2009 letter, Dr. R.B. opined that "it seems likely" that [the Veteran's] current pain is related to his in-service falls.

Also of record is an April 2009 buddy statement from D.P., who recalls that the Veteran "had some back and neck problems" in the 1980's.

The Veteran then submitted to a May 2009 VA examination.  He reported that he fell approximately 30 feet from a pole in 1971, and that "he did okay" until the second fall in 1976.  At that time, he was treated for low back pain.  He fully improved and had no other injuries other than minor muscle strains and pains.  He complained of low back pain that occasionally radiated to the left posterior buttock thigh to the level of the calf.  The examiner opined that the Veteran's complaints of left leg pain "may be somewhat related to his low back pain" but that it would be mere speculation to state that the left leg pain is secondary to the Veteran's in-service injuries.

As instructed by the April 2011 Remand, the Veteran submitted to a July 2011 VA examination.  He reported falling from a 30 foot pole during service, at which time he noted the acute onset of low back pain and "associated pain in his left knee and his left ankle."  He did not receive any treatment at the time, but was "later seen while on active duty."  He reported intermittent left knee and left ankle pain until 1995, at which time it became constant.  The Veteran also reported a 2008 workers' compensation injury, but denied any specific injury that occurred during his civilian employment.  The examiner diagnosed left knee myofascial syndrome and left ankle mild degenerative joint disease.  He wrote:  "I know of no medical authority and no peer reviewed medical literature which would associate degenerative disease of the ankle or myofascial syndrome of the knee with chronic lumbar strain, chronic cervical disability, flat feet or traumatic arthritis of the hip joint in the absence of demonstrable biomechanical abnormalities."  He opined that both diagnoses "are less likely as not" caused by or the result of the Veteran's service-connected disabilities.  The examiner also noted that STRs revealed no treatment for the left knee or left ankle.  He opined that both diagnoses "are less likely as not" caused by or the result of the Veteran's active service.

Subsequently, the Veteran's attorney submitted an internet article concerning the relationship between knee pain and flat feet and three internet articles concerning the relationship between ankle osteoarthritis and flat feet.

A July 2012 VA pes planus examination degenerative traumatic arthritis in both feet.

In July 2012, the RO obtained an addendum opinion from the same examiner who conducted the July 2011 examination.   He reviewed the internet articles and noted that the first article discussed a retrospective study which found a small but statistically significant increase in knee pain caused by pes planus.  The examiner explained that only prospective studies can establish causality in evidence based medicine.  He explained that the second article is an advertisement for an oral glucosamine supplement, which is not FDA-approved, and "provides no medical evidence with regard to causality of any condition based on mild pes planus."  Rather, the statements "are purely speculative."  He noted that the third article's statement that "osteoarthritis is usually caused by a fracture or a sprain" is a "wildly speculative claim for which no medical evidence is offered."  The examiner noted that the fourth article is a podiatric patient handout that offers no medical evidence at all.  He reiterated his July 2011 opinion.  In addition, he wrote:  "I know of no medical authority or peer reviewed medical literature which supports" the Veteran's claim that his left knee myofascial syndrome and left ankle osteoarthritis "were caused by, aggravated by or the result of his mild pes planus."

A May 2013 VA examination report notes that the Veteran was diagnosed with left ankle sprain in 1971 and 1976, and left ankle degenerative joint disease in 2011.  The Veteran related that he from a pole twice during service, in 1971 and 1976.  He stated that he was put on bed rest after the 1976 fall "because of his left knee and hip pain at the time."  He reportedly had some ankle discomfort at that time, but not regular pain or stiffness.  In fact, he related that his left ankle "really didn't bother him much at all."  He gave a history of intermittent left ankle discomfort and chronic intermittent knee pain ever since.  MRIs of the left knee and left ankle revealed degenerative joint disease.  There was no laboratory evidence of clinically significant rheumatologic inflammatory joint or muscle disease.  

The examiner opined that "it is less likely as not" that any current left knee or ankle disability had its onset during service or is otherwise related to a disease or injury in service.  Similarly, he opined that "it is less likely as not" that any current left knee or ankle disability was either proximately caused by or aggravated by his service connected disabilities, including  those of the bilateral feet, lumbar and cervical spine, and left hip.  He noted that the STRs contain no record of left knee or left ankle injuries.  Military examinations in 1979 and 1980 showed only cervical disc disease problems.  Military examinations in 1992 revealed neck, back, and foot problems only.  The examiner noted that the Veteran's weight gain was a problem for a number of years, and that he is currently "quite overweight."  He also noted that the July 2013 MRIs showed chronic ligament strains and knee meniscal degeneration.  Thus, he opined that "all of the findings are due to chronic changes over time, worsened by the Veteran's weight gain and diabetes."  The examiner explained that none of the Veteran's service-connected disabilities have a direct clinical effect on his "relatively minor left ankle ligament strains and mild degenerative joint disease."  He noted that the left knee degenerative joint disease was also relatively minor.  The examiner concluded that the Veteran's foot, cervical/lumbar spine, and left hip problems "are all individual orthopedic clinical entities, and have no direct bearing on his left knee condition at all." 

As the evidence of record fails to establish any clinical manifestations of any left knee or left ankle arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

With respect to direct service connection, the record establishes that the Veteran fell from a pole on two occasions during his period of active service.   STRs are negative for any findings of any left knee or left ankle disability.  There are no complaints of, or treatment for, a disability manifested by left knee or left ankle pain until several years after service.  Furthermore, there is no opinion which provides a medical nexus between the Veteran's currently diagnosed left knee and left ankle disabilities and service.  In fact, the July 2011 and May 2013 VA examiners found that the Veteran's left knee and left ankle disabilities are not related to service.  This opinion is probative because the examiner discussed the evidence, examined the Veteran, and provided a rationale for his opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (opinion of a physician based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Importantly, the examiner considered all of the relevant evidence of record to include the internet articles, STRs, post-service treatment records, and the Veteran's statements.  The examiner also noted the Veteran's report that he has experienced intermittent left knee and left ankle problems since service.  The opinion is also well supported by the evidence of record.  Finally, the record on appeal does not contain any medical evidence suggesting that any current left knee or left ankle disability can be attributed to the Veteran's active service.  

The statements from the Veteran regarding a continuity of left ankle and left knee symptomatology since service are not credible.  The Veteran filed claims for compensation in November 1979, February 1980, December 1993, December 1994, and June 1998, but left knee and left ankle disabilities were not any of the conditions for which the Veteran was seeking service connection.  If the Veteran was suffering from left knee and left ankle disabilities since service, as he now claims, it would seem reasonable that he would have mentioned this when he filed his prior compensation claims.  He knew of the compensation program and was claiming service connection for other disabilities.  Instead, the Veteran did not seek treatment or file a claim for left leg problems (other than the hip) until November 2000.  

Furthermore, the Veteran has provided inconsistent statements with respect to when he first experienced left knee and left ankle pain.  During the March 2004 hearing, he indicated that the left ankle and left knee pain started during service.  During the July 2011 and May 2013 VA examinations, he related a history of left knee and left ankle pain ever since the second in-service fall.  However, he asserted to the May 2009 VA examiner that he hurt his back due to the second in-service fall, but had no other injuries and fully recovered.  Similarly, the Veteran asserted to the February 2005 VA examination that he injured his back and left hip after falling from a pole during service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

With respect to secondary service connection, the evidence of record fails to support a finding that the Veteran's current left knee or left ankle disability was caused or aggravated by a service-connected disability.  There is no competent medical evidence that shows that either disability was caused or aggravated by the Veteran's service-connected feet, lumbar spine, cervical spine, or left hip disabilities.  VA examiners in July 2011, July 2012, and May 2013 opined that the Veteran's left knee and left ankle disabilities were not caused or aggravated by his service-connected feet, lumbar spine, cervical spine, or left hip disabilities.  These opinions, considered together, provide both clear conclusions and reasoned medical explanations and are uncontradicted.  In contrast, the October 2006 and May 2009 VA examiners' opinions are speculative in nature.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board has reviewed the articles submitted in support of the Veteran's claims, but finds them to be of minimal probative value.  The articles do not provide findings with a stated degree of probability or enough specific statements relevant to the Veteran's case to be of any significant value.  For example, the July 2012 VA examiner noted that first article concerned a retrospective study and thus could not establish causality.  The second and fourth article provided no medical evidence with regard to causality of any condition based on mild pes planus.  do not establish a correlation between gastrointestinal disorders such as GERD and PTSD.  The examiner noted that the third article contained purely speculative statements.  Accordingly, these articles are outweighed by the July 2011, July 2012, and May 2013 opinions; the latter examiner specifically cited to the articles and did not find them persuasive in the Veteran's case.

The Board has also weighed the probative value of the Veteran's lay statements regarding a nexus between his currently diagnosed left ankle and left knee disabilities and either his active duty service or his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - whether the Veteran's disability is related to service or a service connected disability- falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The July 2011, July 2012, and May 2013 VA examiner opinions are far more probative than the Veteran's lay statements.

Accordingly, because the preponderance of the evidence is against the Veteran's claims, his claims of service connection for left knee and left ankle disabilities must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).












ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability, is denied. 

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


